Rule 237.3. Relief from Judgment of Non Pros or by Default.

      (a)    A petition for relief from a judgment of non pros or [of] by default entered

pursuant to Rule 237.1 shall have attached thereto a copy of the complaint, preliminary

objections, and/or answer which the petitioner seeks leave to file. All grounds for relief

shall be raised in a single petition.

      (b)(1) If the petition is filed within ten days after the entry of a judgment of non

pros on the docket, the court shall open the judgment if the proposed complaint states a

meritorious cause of action.

      (2)    If the petition is filed within ten days after the entry of a default judgment on

the docket, the court shall open the judgment if one or more of the proposed preliminary

objections has merit or the proposed answer states a meritorious defense.

             Note: Rule 236 requires the prothonotary to give notice of the entry
             of any judgment and to note in the docket the giving of the notice.

                    The petitioner must act with reasonable diligence to see that
             the petition is promptly presented to the court if required by local
             practice.

                     See Schultz v. Erie Insurance Exchange, 477 A.2d 471 (Pa.
             1984) for the requirements for opening a judgment by default and
             Rule 3051 as to a judgment of non pros. Rule 237.3 does not change
             the law of opening judgments. Rather, the rule supplies two of the
             three requisites for opening such judgments by presupposing that a
             petition filed as provided by the rule is timely and with reasonable
             explanation or legitimate excuse for the inactivity or delay resulting
             in the entry of the judgment. The requirement of this rule for
             proceeding within ten days is not intended to set a standard for
             timeliness in circumstances outside this rule.

                    See Rules 206.1 through 206.7 governing petition practice.